Title: To John Adams from George Churchman, 13 July 1804
From: Churchman, George
To: Adams, John



Esteemed Friend
Providence the 13th. of the 7th. mo. 1804.

Having taken a Journey this summer to New-England to meet with my friends at their Yearly meeting held at Newport on Rh., Island (which is lately over), I rememberd the kind attention thou paid whilst in the station of Chief Magistrate of the United States, to a letter & transcript therein enclosed, which I, in conjunction with my frd. Jacob Lindley, sent thee, on the subject therein mention’d; and thought it not improper thus to acknowledge, on behalf of myself & my sd. friend, that thy letter in return for our freedom came acceptably to hand soon after its’ date,—It was received and taken as a token of kind regard, not expected by us whose Stations were so much inferior; and our sentiments were in measure similar to what thou mention’d in that letter, if I remember its’ contents, concerning the unhappy prevalence in our country of party Spirit, and of principles incautiously and boldly acknowledged & propagated by those whose fruits & conduct manifest to their brethren of serious minds, that they are shamefully ignorant of the Nobility & dignity of the Religion of the Blessed Jesus: Which he by his unspotted Example, & doctrine, recommended & established for the benefit of fallen man.—
I confess with a degree of serious sadness I believe it to be a matter sufficient to alarm all the wellwishers to religion & Christian Piety, that so much of the debasing Spirit of Infidelity, Irreligion, and cruel Oppression appears to be still so apparently predominant amongst our fellow man in the highly favoured continent: And have believed it safest for me (now pretty far advanced in Age,) yet as one feeble individual & wellwisher to my Country’s good, to become more and more willing to be secretly abased in the presence of the Great-Searcher of hearts, that in awful Stillness I might be favoured to clearly understand what is my own condition, as it stands in his sight, and to intercede for his further favour in shewing me what I lack of coming up in a greater degree of faithfulness according to the Knowledge received: Such an humbling exercise & Concern, I have in my measure experienced very profitable; and at times have earnestly desird, that tho’ the Divine blessing, a sense of the benefit thereof might spread and increase among my brethren the Professors of Christianity in General.
I expect it will not be disagreeable, and therefore am willing to enclose for thy acceptance & Perusal a small pamphlet, or Speech delivered to the Convention of Kentucky, containing sound, and very pertinent Sentiments of a Clergyman, On the impolicy &c. of the degrading Practice of Slave-holding: Also a brief manuscript or extract taken from the London monthly review, on the importance of Silent heartfelt worship and adoration to the Supreme Being.
If on perusal thou shouldst approve of that Clergyman’s forcible way of reasoning concerning enslaving fellow-Creatures, I submit to thy consideration, how far it might be proper, to "Open thy mouth for the dumb" &c as Solomon recommended, perhaps in ecclesiastics. Or how far the influence & interest might reach, of one of thy Age, experience and Character among men, towards checking & discouraging the odious practice, in which it appears by credible accounts too many have been, lately concerned in, both in Rhode-Island State and Massechusetts, Namely, That of trading, in defiance of law, in this enlightened Age, to Africa, in order to procure the unhappy natives of that Country, for slaves, to dispose of for filthy lucre’s Sake, to Slave-holders in another quarter of the Globe; Which being a heinous Crime in the view of many of their tender hearted Fellow Citizens, they look upon it, as tho’ such Actors of Antichristian cruelty, dared wantonly to add to the pondrous weight of Guilt already incurred on our Land, through the iniquity attending that detestable Traffick. Please to excuse the freedom I have taken, & believe me to be very respectfully thy friend.
George Churchman